Case 2:19-cv-00390-JRG Document 63-2 Filed 07/13/20 Page 1 of 3 PageID #: 1803




          Exhibit A
Case 2:19-cv-00390-JRG Document 63-2 Filed 07/13/20 Page 2 of 3 PageID #: 1804




      June 12, 2020

      Via e-mail (bray@kslaw.com)

      Brent P. Ray
      King & Spalding LLP
      353 N. Clark Street, 12th Floor
      Chicago, IL 60654

      Re:     TriOptima AB v. Quantile Technologies Ltd.
              Case No. 2:19-cv-00390-JRG

      Dear Brent:

              As the parties continue to ramp up discovery and approach claim construction deadlines,
      we note that TriOptima is still asserting 109 claims across seven patents, which is simply an
      unmanageable number of claims for either party to litigate. The burden on both parties in
      maintaining 109 asserted claims is significant, as the parties must review the language of each
      claim and develop or rebut a construction for each relevant term or phrase in each claim.
      Moreover, given the page limits on claim construction briefing and the time limits for a hearing,
      assertion of this number of claims will make it difficult for the parties to adequately address the
      most prevalent issues. Quantile therefore requests that TriOptima reduce the number of claims
      at issue in this case and notes that Quantile’s Response to TriOptima’s Interrogatory No. 1 may
      be beneficial in assisting TriOptima in determining which claims should be dropped.

              The Eastern District of Texas court routinely requires parties to limit the number of
      claims before claim construction in order to lessen the burden on the parties and the Court. As
      you may be aware, the Eastern District of Texas provides a Model Order Focusing Patent Claims
      and Prior Art to Reduce Costs to facilitate the process of claim number reduction, attached for
      your convenience. Please let us know TriOptima’s plan for reducing the number of asserted
      claims.




      Dorothy R. Auth Tel +1 212 504-6018 Fax +1 212 504-6666 dorothy.auth@cwt.com
Case 2:19-cv-00390-JRG Document 63-2 Filed 07/13/20 Page 3 of 3 PageID #: 1805




      Brent P. Ray
      June 12, 2020

               We are hopeful the parties can reach agreement on how to reduce the number of asserted
      claims in the coming days without requiring the Court’s intervention. Quantile is available to
      meet-and-confer with TriOptima (with local counsel present) about this issue on Monday, June
      15th at 10 am or 4 pm EDT. Please let us know your availability.

                                           Sincerely,




      Attachment




                                                                                              Page 2
